Citation Nr: 0018238	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for gout, claimed as 
secondary to the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
RO.  

In June 1997, the Board remanded the case for additional 
development of the record.  

In May 1999, the Board then requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in June 1999.  

On August 27, 1999, the Board issued a decision denying the 
veteran's claim of secondary service connection for gout.  

In March 2000, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion and vacated 
the Board's August 1999 decision and remanded the case to the 
Board for further consideration.  



REMAND

The veteran contends that his gout is either caused or 
aggravated by his service-connected hypertension.  

In light of the Court taken in March 2000, the Board finds in 
order to afford every consideration to the veteran in this 
case that further evidentiary development as discussed 
hereinbelow should be accomplished prior to further appellate 
handling of the claim of secondary service connection for 
gout.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers, to include pertinent 
information about Roy J. Ulin, M.D., 
Robert Sylvester, M.D., and Michael 
Lemieux, M.D., who have treated him for 
gout since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  The veteran 
also should be asked to submit any other 
medical evidence which tends to support 
his assertion that he suffers from 
current disability due to gout which is 
either caused or aggravated by the 
service-connected hypertension or is due 
to other disease or injury which was 
incurred in or aggravated by service.  In 
this regard, Drs. Ulin, Sylvester, and 
Lemieux, should be invited to supplement 
their earlier statements as to the 
relationship between the veteran's 
service-connected hypertension and gout 
in light of the additional evidence 
present in the claims folder.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should undertaken 
in this regard.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




